2. Election of a Vice-President of the European Parliament (to replace Mr Lambrinidis) (vote)
Let us now move on to the election of a Vice-President to fill the vacancy left by Mr Lambrinidis, who has resigned as a Member of the European Parliament. I have received a nomination for Mrs Podimata, who has agreed to the nomination. Following the same procedure I explained a short while ago, we are electing Mrs Podimata by acclamation. I can therefore announce that pursuant to Rule 13, Mrs Podimata will be elected to the position of Vice-President of the European Parliament, and will take the place of the preceding Vice-President, or in other words Mr Lambrinidis' place, in the order of precedence.
Mr President, I would just like to thank all the political groups, and particularly the leaders of the political groups, for a very smooth arrangement that allowed us to fill these two vacant places. It sends a very good signal that the second half of our term will go as smoothly as today.
- Congratulations to the whole European Parliament.